Exhibit 10-75
DTE ENERGY COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
  Page  
PREAMBLE
    1  
 
       
SECTION 1. TITLE, PURPOSE AND EFFECTIVE DATE
    1  
1.01. Title
    1  
1.02. Purpose.
    2  
1.03. Effective Date
    2  
1.04 Compliance with Code Section 409A
    2  
 
       
SECTION 2. DEFINITIONS
    2  
2.01. Account
    2  
2.02. Affiliated Company
    2  
2.03. Anniversary Year
    3  
2.04. Annual Cash Bonus
    3  
2.05. Base Salary
    3  
2.06. Beneficiary
    3  
2.07. Board
    3  
2.08. Cash Balance Plan
    3  
2.09. Code
    3  
2.10. Committee
    3  
2.11. Company
    3  
2.12. Company’s Accountants
    3  
2.13. Company’s Actuaries
    3  
2.14. Compensation
    3  
2.15. Compensation Credit
    4  
2.16. DTE
    4  
2.17. ERISA
    4  
2.17A Executive Group
    5  
2.18. FICA
    5  
2.19. Frozen MSBP Participant
    5  
2.20. Frozen MSBP Participant’s Benefit
    5  
2.21. Grandfathered MSBP Participant
    5  
2.22. Grandfathered MSBP Retiree
    5  
2.23. Grandfathered SDRIP Participant
    5  
2.24. Grandfathered SDRIP Nonactive Participant
    5  
2.25. Investment Credit
    5  
2.26. Opening Balance
    5  
2.27. Participant
    6  
2.28. Plan
    6  
2.29. Plan Year
    6  
2.29A Post-2004 Benefit
    6  
2.29B Pre-2005 Benefit
    6  
2.30. Spouse
    7  

i



--------------------------------------------------------------------------------



 



         
Section
  Page  
2.31. Vested Account
    7  
 
       
SECTION 3. ELIGIBILITY AND PARTICIPATION
    7  
3.01. Designation by Committee
    7  
3.02. Effective Date of Participation
    7  
3.03. Revocation of Designation
    7  
 
       
SECTION 4. ACCOUNTS AND EARNINGS
    8  
4.01. Establishment of Accounts
    8  
4.02. Election of Investment Options
    8  
4.03. No Requirement to Fund
    8  
 
       
SECTION 5. GRANDFATHERED AND FROZEN MSBP BENEFITS
    8  
5.01. Grandfathered and Frozen MSBP Participant’s MSBP Benefit
    8  
5.02. Election for Grandfathered MSBP Participants
    9  
5.03. No Election for Frozen MSBP Participants
    10  
 
       
SECTION 6. FORM AND TIMING OF PAYMENT
    10  
6.01. Distribution of Account
    10  
6.02. Timing of Distributions
    11  
6.03 Form of Distributions
    12  
6.04 Change In Distribution Option
    13  
6.05. Unscheduled Withdrawals
    14  
 
       
SECTION 7. VESTING OF BENEFITS
    14  
7.01. General
    14  
7.02. Rehired Participants
    14  
7.03. Redesignated Participants
    15  
 
       
SECTION 8. SELECTION OF AND PAYMENTS TO A BENEFICIARY
    15  
8.01. Beneficiary Designation
    15  
8.02. Change in Beneficiary
    15  
8.03. Survivor Benefit
    16  
 
       
SECTION 9. TAX WITHHOLDING
    16  
 
       
SECTION 10. ADMINISTRATION OF THE PLAN
    16  
10.01. Duties and Power
    16  
10.02. Benefit Statements
    16  
10.03. Right to Accelerate
    16  
 
       
SECTION 11. AMENDMENT, SUSPENSION, AND TERMINATION
    17  
11.01. Right to Amend or Terminate
    17  
11.02. Right to Suspend
    17  
11.03. Partial ERISA Exemption
    17  

ii



--------------------------------------------------------------------------------



 



         
Section
  Page  
SECTION 12. MISCELLANEOUS
    17  
12.01. Unfunded Plan
    17  
12.02. No Right to Continued Employment
    18  
12.03. Prohibition Against Alienation
    18  
12.04. Savings Clause
    18  
12.05. Payment of Benefit of Incompetent
    18  
12.06. Spouse’s Interest
    18  
12.07. Successors
    18  
12.08. Gender, Number and Heading
    18  
12.09. Legal Fees and Expenses
    19  
12.10. Choice of Law
    19  
12.11. Affiliated Employees
    19  
12.12. Plan Document
    19  
 
       
SECTION 13. ARBITRATION
    19  
 
       
SECTION 14. CHANGE IN CONTROL PROVISIONS
    20  
14.01. General
    20  
14.02. Immediate Vesting
    20  
14.03. Transfer to Rabbi Trust
    20  
14.04. Lump Sum Payments
    21  
14.05. Joint and Several Liability
    21  
14.06. Dispute Procedures
    21  
14.07. Definition of Change in Control
    21  

Appendix A — MSBP Document
Appendix B — Frozen MSBP Participants
Appendix C — Grandfathered MSBP Participants
Appendix D — Grandfathered SDRIP Participants
Appendix E — Grandfathered SDRIP Participants — 100% Vested as of June 1, 2002
Appendix F — Key Employe Deferred Compensation Plan Document

iii



--------------------------------------------------------------------------------



 



DTE ENERGY COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
Amended and Restated Effective January 1, 2005
PREAMBLE
     Benefits under the DTE Energy Company Executive Supplemental Retirement
Plan (“Plan”) are available to designated executives and key management
employees of DTE Energy Company and its Affiliated Companies. DTE Energy Company
has established this Plan to benefit executives of DTE Energy Company and its
Affiliated Companies in a manner that will be in the best interest of DTE Energy
Company and its shareholders.
     The Plan replaced The Detroit Edison Company Management Supplemental
Benefit Plan (“MSBP”), and all benefits under the MSBP were transferred to the
Plan as of January 1, 2001. The Plan provides executives who are Grandfathered
MSBP Participants (other than Frozen MSBP Participants) as of January 1, 2001,
the opportunity upon termination to choose to have their benefit from the Plan
calculated under the provisions of the MSBP, as modified by this Plan, or the
provisions of this Plan. The MSBP is included as Appendix A. The provisions set
forth in Appendix A continue to apply unless specifically modified under the
provisions of the Plan.
     The Plan also replaced the MCN Energy Group Supplemental Death Benefit and
Retirement Income Plan (“SDRIP”), and all benefits under the SDRIP for active
Grandfathered SDRIP Participants were transferred to the Plan as of June 1,
2002.
     The Plan also replaced the Key Employee Deferred Compensation Plan (“KEDC”)
which is attached as Appendix F.
     Any employee who was a participant in the MSBP, SDRIP or KEDC and:

  (1)   Was receiving benefits under such prior plan as of December 31, 2000
(May 31, 2002 for the SDRIP), or     (2)   Had terminated employment with the
Company on or before December 31, 2000 (May 31, 2002 for the SDRIP) and was due
a benefit at a later date

shall continue to be paid (or shall be paid) benefits under the provisions of
such prior plan.
SECTION 1.
TITLE, PURPOSE AND EFFECTIVE DATE
     1.01. Title. The title of this Plan shall be the “DTE Energy Company
Executive Supplemental Retirement Plan” and shall be referred to in this
document as the “Plan.”

1



--------------------------------------------------------------------------------



 



     1.02. Purpose. The purpose of the Plan is to promote the success of DTE
Energy Company (hereinafter referred to as “DTE”) by providing the ability to
attract and retain certain executives by providing such designated executives
with additional retirement benefits.
          It is intended that this Plan provide deferred compensation for “a
select group of management or highly compensated employees” within the meaning
of sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (hereinafter referred to as “ERISA”) and, therefore, to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
     1.03. Effective Date. The Plan was originally effective January 1, 2001.
This amendment and restatement of the Plan is effective January 1, 2005, unless
a different effective date is specified for a particular provision.
     1.04 Compliance with Code Section 409A. The Plan is being amended and
restated effective January 1, 2005 to comply with the requirements of Code
Section 409A solely with respect to benefits accrued and vested after
December 31, 2004. It is intended that all Plan benefits accrued and vested as
of December 31, 2004 are not subject to Code Section 409A. Only Plan benefits
accrued and vested after January 1, 2005 are subject to Code Section 409A. Any
inconsistency or ambiguity in this amended and restated Plan document is to be
construed consistent with this Section 1.04.
          As permitted by the Treasury Regulations promulgated under Code
Section 409A and guidance issued by the Internal Revenue Service, the Plan has
been administered in compliance with applicable guidance under Code Section 409A
in effect after December 31, 2004 before the adoption of this amended and
restated Plan document.
SECTION 2.
DEFINITIONS
     The following words and terms, as used in this Plan, shall have the
meanings set forth below, unless a clearly different meaning is required by the
context in which the word or phrase is used.
     2.01. “Account” means, except as to a Frozen MSBP Participant’s Benefit,
the hypothetical record or bookkeeping entry maintained by the Company
reflecting each Participant’s Opening Balance (if any), Compensation Credits,
Discretionary Contributions (effective October 30, 2006), credited earnings and
losses, and distributions under the Plan. The term “Account” should not be
construed as an actual segregation of assets for the benefit of any particular
Participant.
     2.02. “Affiliated Company” means any corporation while such corporation is
a member of the same controlled group of corporations (within the meaning of
Code section 414(b)) as DTE or any other employing entity while such entity is
under common control (within the meaning of Code section 414(c)) with DTE.

2



--------------------------------------------------------------------------------



 



     2.03. “Anniversary Year” means the 12-month period of active service
beginning with the date an employee is originally designated a Participant. For
purposes of a Grandfathered MSBP Participant, an Anniversary Year means the
12-month period beginning with the date an employee was named a Group I or II
participant in the MSBP.
     2.04. “Annual Cash Bonus” means the compensation payable in the Plan Year
under the DTE Energy Company Annual Incentive Plan, any similar annual incentive
plan of an Affiliated Company, or any successor plans thereto.
     2.05. “Base Salary” means base salary payable prior to reduction for any
pre-tax deferrals under Code sections 125, 129 or 401(k) and prior to reduction
for any payroll deduction for taxes or any other purpose. “Base Salary” shall
exclude any bonus, long-term awards, fringe benefit or other form of
remuneration.
     2.06. “Beneficiary” means the person, persons or entity designated in
writing by the Participant, on forms provided by the Company, to receive
distribution of certain death benefits payable under the Plan in the event of
the Participant’s death.
     2.07. “Board” means the Board of Directors of DTE Energy Company.
     2.08. “Cash Balance Plan” means any cash balance defined benefit plan
maintained by the Company or an Affiliated Company which is intended to be
qualified under Code section 401(a).
     2.09. “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder. References to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such section or subsection.
     2.10. “Committee” means the Organization and Compensation Committee of the
Board. The Committee is responsible for the administration of the Plan and may
delegate such administrative responsibilities under this Plan.
     2.11. “Company” means DTE Energy Company or its successors and assigns.
     2.12. “Company’s Accountants” means the independent accountant or
accountants engaged by the Company and, if selected or changed following a
Change in Control, approved by the trustee of the trust established in
accordance with Section 14.
     2.13. “Company’s Actuaries” means the independent actuary or actuaries
engaged by the Company and, if selected or changed following a Change in
Control, approved by the trustee of the trust established in accordance with
Section 14.
     2.14. “Compensation” means a Participant’s Base Salary plus Annual Cash
Bonus.

3



--------------------------------------------------------------------------------



 



     2.15. Before January 1, 2006, “Compensation Credit” means an amount equal
to 9% of the Participant’s Compensation. Such credit shall be computed and
credited to the Participant’s Account on a monthly basis as of the last business
day of each month. In order to receive a Compensation Credit for a given month,
the Participant must be actively employed by the Company or Affiliated Company
on such last business day of the month.
     Effective January 1, 2006, “Compensation Credit” means:
          (a) an amount equal to 10% of the Participant’s Compensation for a
Participant who is the DTE Chief Executive Officer, the DTE Chief Operating
Officer, or in Executive Group 1 or 2;
          (b) an amount equal to 9% of the Participant’s Compensation for a
Participant who is in Executive Group 3;
          (c) an amount equal to 9% of the Participant’s Compensation for a
Participant who is in Executive Group 4 and who was a Participant as of
December 31, 2005;
          (d) an amount equal to 7% of the Participant’s Compensation for a
Participant who is in Executive Group 4 and who first became a Participant after
December 31, 2005; and
          (e) an amount equal to 5% of the Participant’s Compensation for a
Participant who is in Executive Group 5.
     Before April 1, 2007, the credit will be computed and credited to the
Participant’s Account on a monthly basis as of the last business day of each
month. In order to receive a Compensation Credit for a given month, the
Participant must be actively employed by the Company or Affiliated Company on
the last business day of that month.
     Effective April 1, 2007, the credit will be computed and credited to the
Participant’s Account at the end of each payroll period.
     2.15A Effective October 30, 2006, “Discretionary Contribution” means a
credit to a Participant’s Account in addition to Compensation Credits. A
Discretionary Contribution will be stated as a percentage of a Participant’s
Compensation or as a lump sum amount. All Discretionary Contributions must be
approved by the Committee.
     2.16. “DTE” means DTE Energy Company or its successors and assigns.
     2.17. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder. References to any section or
subsection of ERISA includes references to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

4



--------------------------------------------------------------------------------



 



     2.17A Effective January 1, 2006, “Executive Group” is the grouping of
executives to which a Participant is assigned by the Company for purposes of
determining the Participant’s compensation level, incentive targets, and
executive benefit eligibility.
     2.18. “FICA” means the tax applied under the Federal Insurance
Contributions Act as set forth in Chapter 21, Subtitle C, of the Code, and any
regulations issued thereunder.
     2.19. “Frozen MSBP Participant” means an employee of DTE on December 31,
2000 who was participating in the MSBP on December 31, 2000 and is included in
Appendix B.
     2.20. “Frozen MSBP Participant’s Benefit” means the value of the
Participant’s MSBP benefit. Such benefit shall be calculated in accordance with
section 5.01. In order to receive this benefit, the Participant must have
attained age 55 and have completed at least 10 years of Company service upon
termination, retirement, disability or death.
     2.21. “Grandfathered MSBP Participant” means an active employee of DTE on
December 31, 2000 who was participating in the MSBP on December 31, 2000 and is
included in Appendix C.
     2.22. “Grandfathered MSBP Retiree” means a former employee of DTE or an
Affiliated Company who, on December 31, 2000, was a retired participant
receiving benefits from the MSBP. The benefits payable to a Grandfathered MSBP
Retiree shall be identical in all respects to the participant’s benefit under
the MSBP.
     2.23. “Grandfathered SDRIP Participant” means an active executive who was
participating in the SDBRIP on May 31, 2002 and is included in Appendix D or E.
     2.24. “Grandfathered SDRIP Nonactive Participant” means a former employee
of DTE or MCN Energy Group who, on May 31, 2002, was a terminated participant
receiving or eligible to receive benefits from the SDRIP. The benefits payable
to a Grandfathered SDBRIP Retiree shall be identical in all respects to the
participant’s benefit under the provisions of the SDRIP.
     2.25. “Investment Credit” means the hypothetical earnings, gains or losses
posted to the Participant’s Account as if the Participant’s Account was invested
in specific investment funds, as directed by the Participant, that reflect the
funds offered under the DTE Energy Company Savings and Stock Ownership Plan, or
its successor thereto. Prior to January 1, 2001, the Investment Credit will be
equal to 7% per year, compounded monthly. From January 1, 2001 through
November 1, 2002 or the conversion to a third-party administrator, the
Investment Credit will be equal to 9.5% per year, compounded monthly.
     2.26. “Opening Balance” means:
          (a) With respect to a Grandfathered MSBP Participant, the hypothetical
value that would have accumulated if the ESRP had been in effect for such
participant from the date he/she was named a Group I or II participant in the
MSBP through January 1, 2001 (“Transition

5



--------------------------------------------------------------------------------



 



Period”). For purposes of the Compensation Credits during such Transition Period
only, the term Compensation shall mean base pay, lump sums in lieu of annual
base pay increases, and amounts awarded under the Shareholder Value Improvement
Plan (‘SVIP’) and the Executive Incentive Plan (‘EIP’). SVIP and EIP awards for
years before 1994 will be treated as paid in full on the date the first payment
was made; otherwise, SVIP and EIP awards will be included on the date of
payment. Compensation includes amounts deferred under any qualified or
nonqualified deferred compensation plan sponsored by DTE or any Affiliated
Company. An Investment Credit equal to 7% per year, compounded monthly, shall be
applied until December 31, 2000 and 9.5% per year compounded monthly from
January 1, 2001 to the later of November 1, 2002 or the conversion to a
third-party administrator.
          (b) With respect to a Grandfathered SDRIP Participant, the value of
such participant’s SDRIP account as of May 31, 2002 under Option A of the SDRIP
present valued at a 7% discount rate, plus Compensation Credits and Investment
Credits from June 1, 2002 until the later of November 1, 2002 or the conversion
to a third-party administrator.
          (c) With respect to a Participant who is not a Grandfathered MSBP or
SDRIP Participant hired prior to the later of November 1, 2002 or the date of
conversion to a third-party administrator, an amount equal to Compensation
Credits and Investment Credits until the later of November 1, 2002 or the
conversion to a third-party administrator.
     2.27. “Participant” means an executive of DTE or an Affiliated Company who
has been designated by the Committee as eligible to participate in the Plan.
     2.28. “Plan” means the DTE Energy Company Executive Supplemental Retirement
Plan, as described herein and as amended.
     2.29. “Plan Year” means the period beginning January 1 and ending
December 31 of each year.
     2.29A “Post-2004 Benefit” means:
          (a) With respect to a Frozen MSBP Participant or a Grandfathered MSBP
Participant, the portion of the MSBP benefit in excess of the Pre-2005 Benefit.
          (b) With respect to a Participant’s Account, the portion of the
Account attributable to Compensation Credits and Discretionary Contributions
credited to the Account after December 31, 2004 and associated Investment
Credits.
     2.29B “Pre-2005 Benefit” means:
          (a) With respect to a Frozen MSBP Participant or a Grandfathered MSBP
Participant, the portion of the MSBP benefit accrued and vested as of
December 31, 2004, computed as if the Participant voluntarily terminated
employment as of December 31, 2004, and actuarially adjusted as permitted by the
Treasury Regulations under Code Section 409A.

6



--------------------------------------------------------------------------------



 



          (b) With respect to a Participant’s Account, the portion of the
Account attributable to the Participant’s Opening Balance and Compensation
Credits credited to the Account before January 1, 2005 and associated Investment
Credits.
     2.30. “Spouse” means an individual who is legally married to a Participant
under the laws of the State in which the Participant resides, on the day
immediately preceding the Participant’s date of death.
     2.31. “Vested Account” means the amount that the Participant is entitled to
receive upon termination of service for any reason with the Company or an
Affiliated Company. Vesting in a Participant’s Account is governed by Section 7
herein.
SECTION 3.
PARTICIPATION
     3.01. Designation By Committee. An employee may only become a Participant
by designation by the Committee. Such employee must be an individual who is
included within a “select group of management or highly compensated employees,”
within the meaning of Title I of ERISA. In addition, an employee who is a
Grandfathered MSBP Participant, a Frozen MSBP Participant or a Grandfathered
SDBRIP Participant shall also be a participant in the Plan.
     3.02. Effective Date of Participation.
          (a) Newly Designated Participants. An Employee shall become a
Participant as of the later of January 1, 2001 or the date he or she is first
designated as a Participant.
          (b) Grandfathered MSBP Participants. A Grandfathered MSBP Participant
shall be deemed to be a participant under the Plan as of the date he or she was
named a Group I or II participant in the MSBP.
          (c) Grandfathered SDBRIP Participants. A Grandfathered SDBRIP
Participant shall become a Participant as of June 1, 2002.
     3.03. Revocation of Designation. A Participant whose designation is revoked
prior to the Participant’s retirement, death, termination or disability shall
not receive any Compensation Credits under the Plan subsequent to the date of
such revocation. However, all monies that are deemed to be in the Participant’s
Account as of the date of revocation shall continue to be reflected in the
Participant’s Account, including earnings, gains and losses based on the
Participant’s Deemed Investment elections under section 4.02, until the
Participant’s retirement, death, termination or disability.
     If a Participant whose designation has been revoked under this section is
subsequently redesignated as a Participant under section 3.01, the provisions of
section 7.03 shall govern.

7



--------------------------------------------------------------------------------



 



SECTION 4.
ACCOUNTS AND EARNINGS
     4.01. Establishment of Accounts. The Committee shall establish a
hypothetical bookkeeping Account for each Participant. The initial value of a
Participant’s Account shall be zero, except for a Grandfathered MSBP Participant
or a Grandfathered SDBRIP Participant, whose initial Account balance shall be
established as an Opening Balance. The establishment of an opening balance other
than that stated in the previous sentence or awarding of additional service for
purposes of vesting under Section 7 shall not be permitted under the Plan.
          Upon the conversion to a third-party administrator, a Participant’s
Account balance shall be deemed to be invested in a money market investment fund
unless and until the Participant makes his or her investment elections in
accordance with section 4.02. Compensation Credits shall be credited to a
Participant’s Account as of the last business day of each month. Effective
October 30, 2006, a Discretionary Contribution will be credited to a
Participant’s Account as of the date determined by the Committee when the
Committee approves the Discretionary Contribution.
     4.02. Election of Investment Options. Each Participant shall, by filing an
election with the Committee, in a format approved by the Committee, elect the
investment options in which the Participant’s Account is deemed to be invested
(“Deemed Investments”). Investment options available under the Plan and the
ability to change such investment election shall mirror those available under
the DTE Energy Company Savings and Stock Ownership Plan (or any successor plan
thereto), however, investment options may be changed at the discretion of the
Committee.
     4.03. No Requirement to Fund. The Company shall have sole discretion
whether or not to invest any of the Company’s funds (whether or not in trust) in
a manner that reflects the Deemed Investments or in any other manner. If and to
the extent the Company chooses to invest in any Deemed Investment, assets
acquired by the Company shall remain the sole property of the Company, subject
to the claims of its general creditors, and shall not be deemed to form part of
the Participant’s Account. Nothing herein, however, shall preclude the Company
from segregating assets that are intended to be a source of payment of benefits
from the Plan. The Company shall not be required to fund its obligations in any
manner and shall not be required to invest in any particular investment,
including any Deemed Investment fund. The Company may, without limitation,
purchase life insurance or any security or other property with respect to any or
all of its obligations under the Plan. Participants shall have no right, title
or interest in any assets held by the Company (or any trust) by reason of a
Participant’s participation in this Plan.
SECTION 5.
GRANDFATHERED AND FROZEN MSBP BENEFITS
     5.01. Grandfathered and Frozen MSBP Participant’s MSBP Benefit.
          (a) General. In computing a Grandfathered or Frozen MSBP Participant’s
MSBP benefit, such benefit shall be calculated under the provisions described in
Appendix A;

8



--------------------------------------------------------------------------------



 



however, for any years of participation after December 31, 2000, Final Average
Compensation shall be computed using a hypothetical 10% bonus amount (based on
the Participant’s base salary as of the end of the year of computation) in lieu
of any payments actually paid under the Shareholder Value Improvement Plan (or
any successor plan thereto). Such hypothetical bonus shall be deemed credited as
of March 1 in the year after the year during which the bonus was earned.
          (b) Target Percent of Average Final Compensation. Participants who
have been awarded service under the MSBP must certify any qualified plan
retirement income that the Participant has received, is receiving or will
receive from a previous employer. Payments from the MSBP to Participants with
awarded service shall be reduced by the non-contributory portion of such
retirement income from a previous employer.
          (c) Cash Balance Participation. If a Grandfathered or Frozen MSBP
Participant participates in the cash balance portion of the DTE Energy Company
Retirement Plan (or any successor plan thereto), such Participant’s MSBP benefit
shall be computed in accordance with Appendix A, except that the calculation
under Step 5 of the Payment Calculation shall be modified such that the Monthly
Target Benefit Amount under the Guaranteed Term Plus Life payment option will be
determined as one-twelfth of the following: Step 2 plus Step 4 minus the Cash
Balance Benefit under the DTE Energy Retirement Plan expressed as a Straight
Life Annuity option at early retirement. Under Step 2 as modified, the term
“Retirement Allowance Factor” shall mean the “multiplier (or multipliers, if
applicable) used in the basic formula of the DTE Energy Company Retirement Plan
for Non-Cash Balance Participants.”
          (d) Promotion From Group II. If a Participant who had a designation of
Group II under the MSBP as of January 1, 2001, is subsequently promoted to Group
I, such Participant’s MSBP benefit at termination shall be calculated with the
Group I target percentage of average final compensation and Group I service
index.
          (e) Promotion From Group III. If a Frozen MSBP Participant who had a
designation of Group III under the MSBP as of January 1, 2001, is subsequently
promoted and designated a Group II or Group I Participant, such Participant’s
MSBP benefit at termination will be calculated with the target percentage of
average final compensation and service index reflective of the Participant’s
Group at termination. Such Participant’s ESRP Account shall be initialized as of
the date the Participant’s promotion to Group I or Group II is effective
(“Promotion Date”). As of the Participant’s Promotion Date, he or she shall be
treated as a Grandfathered MSBP Participant for purposes of Section 5.02.
     5.02. Election for Grandfathered MSBP Participants. A Grandfathered MSBP
Participant may be eligible to elect to receive one of the following benefits of
this Plan:
          (a) the value of the Participant’s Account distributed in accordance
with his or her distribution election as of the Participant’s last day of active
employment with the Company or Affiliated Company; or

9



--------------------------------------------------------------------------------



 



          (b) the value of the Participant’s MSBP benefit calculated under
section 5.01. In order to elect this option (b), the Participant must have
attained age 55 and have completed at least 10 years of Company service as of
his or her last day of active employment with the Company or Affiliated Company.
     Such election shall be made no later than the Participant’s last day of
active employment with the Company or Affiliated Company. If a Grandfathered
MSBP Participant does not make a timely election under this section, such
Participant shall be deemed to have made the election described in subsection
(a) above as of his or her termination date.
     If a Grandfathered or Frozen MSBP Participant makes an election to have his
or her benefit calculated in accordance with Section 5.02(b) and such
Participant survives his or her designated beneficiary prior to full payment of
the benefit, the Participant shall continue to receive the benefit as originally
calculated. There shall be no pop-up feature under this Plan.
     5.03. Election for Frozen MSBP Participants.
          (a) Before October 30, 2006, a Frozen MSBP Participant shall not have
an election as described in section 5.02. The benefit available to a Frozen MSBP
Participant shall be calculated as described in section 5.01(a) or (b).
          Effective October 30, 2006, a Frozen MSBP Participant who has
Compensation Credits or Discretionary Contributions credited to his or her
Account under section 4.01 must make the election described in section 5.02. The
Frozen MSBP Participant may not receive both the Participant’s MSBP benefit and
the Participant’s Account.
          (b) A Frozen MSBP Participant who has not had any Compensation Credits
or Discretionary Contributions credited to his or her Account under section 4.01
does not have an election as described in section 5.02. The benefit available to
the Frozen MSBP Participant will be calculated as described in section 5.01(a)
or (b).
SECTION 6.
FORM AND TIMING OF PAYMENT
     6.01. Distribution of Account.
          (a) The Company shall distribute each Participant’s Vested Account in
accordance with the Participant’s distribution election unless the Plan provides
otherwise. The distribution election shall provide for payment in either
(i) annual installments over a period not less than two years and not more than
15 years, in one-year increments, or (ii) a lump sum distribution. If no
distribution election is on file with the Company, the Participant’s Vested
Account shall be distributed in a single lump sum.

10



--------------------------------------------------------------------------------



 



          (b) Distribution of the MSBP benefit to a Grandfathered MSBP
Participant or a Frozen MSBP Participant who elects under
Section 5.2(b) to receive the Participant’s MSBP benefit instead of the
Participant’s Account will be made as provided in Appendix A.
     6.02. Timing of Distributions.
          (a) Pre-2005 Benefit. A lump sum distribution or the first annual
installment of the Participant’s Pre-2005 Benefit shall be made as of the March
1 of the plan year following the year of termination of service with the Company
or an Affiliated Company. Subsequent annual installments of the Participant’s
Pre-2005 Benefit shall be made each following March 1 of the installment period.
Timing of a distribution of the Participant’s Pre-2005 Benefit due to a
Participant’s death shall be governed by Section 8.03.
          (b) Post-2004 Benefit.
               (1) If the Participant is not a “specified employee” for purposes
of Code section 409A at the time the Participant’s service terminates for any
reason other than death, a lump sum distribution or the first annual installment
of the Participant’s Post-2004 Benefit shall be made on:
                    (A) January 1 following the end of the Plan Year in which
the Participant’s service with the Company or an Affiliated Company terminated,
if the Participant did not make any election under Section 6.04(b)(2)(B); or
                    (B) January 1 coincident with or next following the latest
date to which distribution was deferred by an election under
Section 6.04(b)(2)(B), if the Participant made one or more elections under
Section 6.04(b)(2)(B).
               (2) If a Participant is a “specified employee” for purposes of
Code section 409A at the time the Participant’s service terminates for any
reason other than death, a lump sum distribution or first annual installment of
the Participant’s Post-2004 Benefit will not be made before the latest of:
                    (A) January 1 following the end of the Plan Year in which
the Participant’s service terminated for a reason other than death, if the
Participant did not make any election under Section 6.04(b)(2)(B); and
                    (B) January 1 coincident with or next following the latest
date to which distribution was deferred by an election under
section 6.04(b)(2)(B), if the Participant made one or more elections under
Section 6.04(b)(2)(B); and
                    (C) the earlier of:
                         (i) the first day of the calendar month beginning more
than 6 months after the date the Participant’s service terminated for a reason
other than death; and

11



--------------------------------------------------------------------------------



 



                         (ii) the first day of the calendar month beginning
after the Participant’s death.
     Subsequent annual installments of the Participant’s Post-2004 Benefit shall
be made each following January 1 of the installment period.
Timing of a distribution of a Participant’s Post-2004 Benefit due to a
Participant’s death shall be governed by Section 8.03.
     6.03. Form of Distributions.
          (a) Annual Installments.
               (1) General Rule. The distribution to a Participant shall be paid
in cash. Except as provided in Section 6.03(a)(2), the initial annual
installment distribution shall be determined by dividing the value of the
Participant’s Account, determined as of December 31 of the Plan Year in which
the Participant’s employment terminated by the number of installment payments to
be made. The amount distributed to the Participant thereafter shall be
recalculated each year to reflect changes in the Participant’s Account through
December 31 of such subsequent calendar year and the remaining number of
installment payments to be made. Earnings and losses based on the Deemed
Investments shall be credited to the Participant’s Account through December 31
of each Plan Year in which the Participant has an Account balance.
               (2) Additional Rules for Post-2004 Benefit.
                    (A) An initial distribution delayed under
Section 6.02(b)(2)(C) will be determined by dividing the value of the
Participant’s Post-2004 Benefit determined as of the last day of the month
preceding the payment date, by the number of installment payments to be made.
                    (B) An initial distribution delayed under
Section 6.02(b)(1)(B) or 6.02(b)(2)(B) will be determined by dividing the value
of the Participant’s Post-2004 Benefit as of the December 31 preceding the
payment date, by the number of installment payments to be made.
          (b) Distribution of Small Amounts. Notwithstanding a Participant’s
distribution election:
               (1) if a Participant’s Pre-2005 Benefit is less than or equal to
$10,000 as of any December 31, the Participant’s Pre-2005 Benefit shall be paid
in a single lump sum.
               (2) if a Participant’s Post-2004 Benefit is less than or equal to
the dollar limit under Code Section 402(g) for the calendar year in which the
Participant terminates

12



--------------------------------------------------------------------------------



 



service, the Participant’s Post-2004 Benefit shall be paid in one lump sum to
the extent permitted by Code Section 409A and the related Treasury Regulations.
     6.04. Change In Distribution Option.
          (a) Pre-2005 Benefit. A Participant may change the distribution
election previously selected for the Participant’s Pre-2005 Benefit by
submitting a revised distribution election to the Committee. A change in time or
manner of any distribution of the Pre-2005 Benefit, however, shall be effective
only if the Committee (or its designated representative) receives the revised
distribution election while the Participant is actively employed by the Company
or an Affiliated Company.
          (b) Post-2004 Benefit.
               (1) Initial Election. A Participant who first becomes eligible to
participate in the Plan may elect annual installments over a period of not less
than one year and not more than 15 years for the Participant’s Post-2004 Benefit
by submitting a distribution election to the Committee within 30 days of the
date the Participant first becomes eligible to participate.
               (2) Subsequent Election.
                    (A) Before January 1, 2009, a Participant may change the
distribution option previously selected for the Participant’s Post-2004 Benefit
(or the default option if the Participant did not make an initial election) by
filing a written election with the Committee (or its designated representative)
before January 1, 2009 that satisfies both of the following:
                         (i) The Participant’s election does not defer to a date
after December 31, 2008 any distribution of the Post-2004 Benefit otherwise
required to be made before January 1, 2009; and
                         (ii) The Participant’s election does not accelerate to
a date before January 1, 2009 any distribution of the Post-2004 Benefit
otherwise required to be made after December 31, 2008.
                    (B) After December 31, 2008, a Participant may elect to
change the distribution option previously selected for the Participant’s
Post-2004 Benefit (or the default option if the Participant did not make an
initial election) by filing a written election with the Committee (or its
designated representative) that satisfies both of the following:
                         (i) The Participant’s election is filed with the
Committee at least 12 months before the earliest date on which the distribution
of the Post-2004 Benefit would begin under the Participant’s then-current
distribution election; and

13



--------------------------------------------------------------------------------



 



                         (ii) The Participant’s election designates that
distribution of the Post-2004 Benefit will begin at least 5 years after the
earliest date on which distribution of the Post-2004 Benefit would begin under
the Participant’s then-current distribution election.
     6.05. Unscheduled Withdrawals. A retired Participant receiving
distributions in installments is permitted to make unscheduled withdrawals of
the retired Participant’s Pre-2005 Benefit as described below:
          (a) Election. A retired Participant may request in writing to the Vice
President, Human Resources, an unscheduled partial withdrawal or entire
withdrawal of the undistributed balance of the retired Participant’s Pre-2005
Benefit, which will be paid within 30 days in a single lump sum.
          (b) Withdrawal Penalty. There will be a penalty deducted from the
Participant’s Pre-2005 Benefit prior to an unscheduled withdrawal equal to 10%
of the Pre-2005 Benefit as of the date the unscheduled withdrawal request is
received by the Vice President, Human Resources.
SECTION 7.
VESTING OF BENEFITS
     7.01. General.
          (a) A Participant, other than a Grandfathered MSBP or SDRIP
Participant, shall vest 20% per Anniversary Year in his or her Account (“Vesting
Service”). There is no partial vesting for a portion of an Anniversary Year. A
Participant’s Vested Percentage shall equal the product of (i) 20% and (ii) the
Participant’s number of Anniversary Years as of the date of his or her
termination, retirement, death or disability.
          (b) Grandfathered MSBP Participant. A Grandfathered MSBP Participant
shall vest 20% per Anniversary Year in his or her Account beginning with the
year in which the employee was named a Group I or II participant in the MSBP. A
Participant’s Vested Percentage shall equal the product of (i) 20% and (ii) the
Participant’s number of Anniversary Years as of the date of his or her
termination, retirement, death or disability.
          (c) Grandfathered SDRIP Participant. A Grandfathered SDRIP
Participant, except for those Participants named on Appendix E, shall vest 50%
in his or her Account as of June 1, 2003 and shall be 100% vested as of June 1,
2004. Participants listed on Appendix E shall be 100% vested as of June 1, 2002.
     7.02. Rehired Participants.
          (a) Vesting. If a Participant terminates employment with the Company
or Affiliated Company prior to becoming 100% vested, the Participant’s Account
shall be

14



--------------------------------------------------------------------------------



 



distributed in accordance with section 6 and the nonvested portion of the
Account shall be forfeited. If such Participant is subsequently rehired by the
Company or Affiliated Company and is designated a Participant in accordance with
section 3, any Account value forfeited upon the prior termination shall not be
reinstated.
          However, if the Participant has not incurred consecutive one-year
Breaks in Service equal to or in excess of (i) 5 years, or (ii) the aggregate
number of years of Vesting Service the Participant had earned before such Break
in Service, the Participant’s Anniversary Date shall be adjusted to take into
consideration such Participant’s prior period of active service during which he
or she was considered to be a Participant in the Plan (“Adjusted Anniversary
Date”). A new Account shall be established for such rehired Participant for the
purpose of recording Compensation Credits, Discretionary Contributions
(effective October 30, 2006) and Investment Credits beginning after such
Participant’s rehire date reflective of his or her Vested Percentage which shall
be recomputed to include the Participant’s Adjusted Anniversary Date.
          (b) Pay Status of Prior Benefit. If the rehired Participant is
receiving annual distributions of his or her Account as it existed on the date
of the Participant’s termination (“Prior Account”), such Prior Account (i) will
remain separate from the Account established as described in Section 7.02(a),
(ii) will retain the Vesting Percentage applied as of the Participant’s date of
termination, and (iii) payments to the Participant will continue upon the
Participant’s return to employment with the Company or Affiliated Company.
     7.03. Redesignated Participants. If a Participant’s designation as a
Participant had been revoked under section 3.03, prior to becoming 100% vested,
the Participant’s Account shall continue to be credited with earnings, gains and
losses based on the deemed investment of the Account. If such Participant is
subsequently redesignated as a Participant under section 3.01, such
Participant’s vested status shall be determined based on the Participant’s
Anniversary Years and his Account shall be adjusted to reflect the revised
vested percentage.
SECTION 8.
SELECTION OF AND PAYMENTS TO A BENEFICIARY
     8.01. Beneficiary Designation. A Participant shall designate a Beneficiary
on a form provided by the Vice President, Human Resources, or his or her
designee, for the purpose of designating a Beneficiary. If a Participant has not
designated a Beneficiary, or if a designated Beneficiary is not living or in
existence at the time of a Participant’s death, any death benefits payable under
the Plan shall be paid to the Participant’s Spouse, if then living, and if the
Participant’s Spouse is not then living, to the Participant’s estate.
     8.02. Change in Beneficiary. A Participant may change the designated
Beneficiary from time to time by filing a new written designation with the Vice
President, Human Resources, or his or her designee. Such designation shall be
effective upon receipt by the Vice President, Human Resources, or his or her
designee.

15



--------------------------------------------------------------------------------



 



     8.03. Survivor Benefit. If a Participant dies with an Account balance under
this Plan, his Beneficiary shall be entitled to receive a distribution of the
Participant’s Account. The Beneficiary shall receive the lump sum calculated
under the MSBP if the deceased Participant is a Grandfathered MSBP Participant
and the Beneficiary elects to receive the benefit provided under the MSBP.
Otherwise, such lump sum shall equal the deceased Participant’s Account under
the Plan. The lump sum distribution shall be paid within ninety (90) days
following the Participant’s death.
SECTION 9.
TAX WITHHOLDING
     Benefits hereunder shall be subject to applicable FICA withholding laws.
Benefit payments hereunder shall be subject to applicable federal, state and
1ocal tax withholding laws.
SECTION 10.
ADMINISTRATION OF THE PLAN
     10.01. Duties and Power. The Committee shall be the “named fiduciary” for
the Plan responsible for the general operation and administration of the Plan
and the proper execution of its provisions. It shall have full discretionary
authority to interpret the Plan and to determine the response to all questions
arising from its provisions. It shall maintain all necessary books of accounts
and records. It shall have the full discretionary power and authority to
establish, interpret, enforce, amend, and revoke, from time to time, such rules
and regulations for the administration of the Plan and the conduct of its
business as it deems appropriate, including the right to remedy ambiguities,
inconsistencies and omissions. Any action that the Committee is required or
authorized to take shall be final and binding upon each and every person who is
or may become a Plan Participant or Beneficiary. The Committee may delegate its
authority to administer the Plan.
     10.02. Benefit Statements. The Committee, or its designee, will provide
each Participant with a quarterly statement setting forth the Participant’s
Account balance.
     10.03. Right to Accelerate. The Board in its sole discretion may accelerate
all Pre-2005 Benefits upon termination of the Plan, and pay such benefits in a
single lump sum. The Board may accelerate payment of Post-2004 Benefits upon
termination of the Plan only as permitted by Code Section 409A and the related
Treasury Regulations. If the Internal Revenue Service or the Committee
determines that any Participants’ Pre-2005 Benefits are currently taxable, the
Committee may direct immediate payment of all or some of the Pre-2005 Benefit in
a single lump sum or to take any other action it deems appropriate. If the
Internal Revenue Service determines that any Post-2004 Benefits are currently
taxable, the Committee may direct immediate payment in a single lump sum of any
Post-2004 Benefits determined to be currently taxable. In addition, Participants
terminating employment with a Pre-2005 Benefit of less than $10,000 shall
receive such benefits in a single lump sum regardless of the Participant’s
distribution election. If a Participant’s Post-2004 Benefit is less than or
equal to the dollar limit

16



--------------------------------------------------------------------------------



 



under Code Section 402(g) for the calendar year in which the Participant
terminates employment, the Participant’s Post-2004 Benefit shall be paid in one
lump sum to the extent permitted by Code Section 409A and the related Treasury
Regulations.
SECTION 11.
AMENDMENT, SUSPENSION, AND TERMINATION
     11.01. Right to Amend or Terminate. The Plan may be amended, modified or
terminated by the Committee at any time. Such amendment, modification or
termination may modify or eliminate any benefit hereunder except that such
amendment, modification or termination shall not affect the rights of
Participants or Beneficiaries to the vested portion of a Participant’s Account
as of the date of such amendment or termination.
     11.02. Right to Suspend. If the Committee determines that payments of
Pre-2005 Benefits under the Plan would have a material adverse affect on the
Company’s ability to carry on its business, the Committee may suspend payments
of Pre-2005 Benefits temporarily for such time as in its sole discretion it
deems advisable, but in no event for a period in excess of one year. If the
Committee determines that payments under the Plan will jeopardize the Company’s
ability to continue as a going concern, the Committee may suspend payments of
Post-2004 Benefits until the first taxable year when payment will not have that
effect. The Company shall pay such suspended payments in a lump sum immediately
upon the expiration of the period of suspension.
     11.03. Partial ERISA Exemption. The Plan is intended to provide benefits
for “a select group of management or highly compensated employees” within the
meaning of sections 201, 301 and 401 of ERISA, and therefore to be exempt from
sections 2, 3 and 4 of Title I of ERISA. Accordingly, the Plan shall terminate
and, to the extent permitted by Code Section 409A and the related Treasury
Regulations with respect to Post-2004 Benefits, existing Account balances shall
be paid in a single lump-sum and no further benefits, vested or non-vested,
shall be paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of section 3(2) of ERISA which is not so
exempt.
SECTION 12.
MISCELLANEOUS
     12.01. Unfunded Plan. The Plan shall be unfunded within the meaning of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. All benefits payable under
the Plan shall be paid from the Company’s general assets. The Company shall not
be required to set aside or hold in trust any funds for the benefit of a
Participant or Beneficiary, each of whom shall have the status of a general
unsecured creditor with respect to the Company’s obligation to make benefit
payments pursuant to the Plan. Any assets of the Company available to pay Plan
benefits shall be subject to the claims of the Company’s general creditors and
may be used by the Company in its sole

17



--------------------------------------------------------------------------------



 



discretion for any purpose. A Participant shall be treated as an unsecured
creditor of the Company for all benefits under the Plan.
     12.02. No Right to Continued Employment. Nothing in the Plan shall create
or be construed as a contract between the Company or an Affiliated Company and
employees for any matter including giving any person employed by the Company or
an Affiliated Company the right to be retained in the Company’s or an Affiliated
Company’s employ. The Company and each Affiliated Company expressly reserve the
right to dismiss any person at any time, with or without cause, without
liability for the effect that such dismissal might have upon him as a
Participant in the Plan or for any other purpose.
     12.03. Prohibition Against Alienation. Except as otherwise provided in the
Plan, no right or benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge the same shall be void. No such right or benefit
shall be liable for or subject to the debts, contracts, liabilities,
engagements, or torts of the person entitled to such right or benefit.
     12.04. Savings Clause. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision and the remaining
provisions hereof shall continue to be construed and enforced as if the invalid
or unenforceable provision had not been included.
     12.05. Payment of Benefit of Incompetent. In the event the Committee finds
that a Participant, former Participant or Beneficiary is unable to care for his
affairs because of his minority, illness, accident, or other reason, any
benefits payable hereunder may, unless other claim has been made therefor by a
duly appointed guardian, committee or other legal representative, be paid to a
spouse, child, parent, or other blood relative or dependent or to any person
found by the Committee to have incurred expenses for the support and maintenance
of such Participant, former Participant, or Beneficiary; and any such payments
so made shall be a complete discharge of all liability therefor.
     12.06. Spouse’s Interest. The interest in the benefits hereunder of a
Spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such Spouse in any manner
including, but not limited to, such Spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     12.07. Successors. In the event of any consolidation, merger, acquisition
or reorganization of the Company, the obligations of the Company and
Participating Affiliated Companies under this Plan shall continue and be binding
upon the Company, Participating Affiliated Companies and its successors.
     12.08. Gender, Number and Heading. Whenever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply. Whenever any words
used herein are in the singular form, they shall be construed as though they
were also used in the plural form in all cases where

18



--------------------------------------------------------------------------------



 



they would so apply. Headings of sections and subsections as used herein are
inserted solely for convenience and reference and constitute no part of the
Plan.
     12.09. Legal Fees and Expenses. The Company shall pay all reasonable legal
fees and expenses that a Participant may incur as a result of the Company
contesting the validity, enforceability, or the Participant’s interpretation of,
or determinations under this Plan, other than tax withholding under Section 9.
     12.10. Choice of Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Michigan, other than its choice-of-law
rules, to the extent not superseded by applicable federal statues or
regulations.
     12.11. Affiliated Employees. Transfers of employment between Affiliated
Companies and the Company or other Affiliated Companies will be treated as
continuous and uninterrupted service under the Plan.
     12.12. Plan Document. This Plan document provides the final and exclusive
statement of the terms of the Plan. Unless otherwise authorized by the Committee
or its delegate, no amendment or modification to this Plan shall be effective
until reduced to writing and adopted pursuant to Section 11.01. This document
legally governs the operation of the Plan, and any claim of right or entitlement
under the Plan shall be determined solely in accordance with its provisions. To
the extent that there are any inconsistencies between the terms of any related
materials and the terms of this document, the terms of this document shall
control and govern the operation of the Plan. No other evidence, whether written
or oral, shall be taken into account in determining the right of an Eligible
Employee, a Participant, or Beneficiary, as applicable, to any benefit of any
type provided under the Plan.
SECTION 13.
ARBITRATION
     In the event of any dispute, claim, or controversy (hereinafter referred to
as a “Grievance”) between a Participant who is eligible to elect to receive the
benefits provided under this Plan and the Company with respect to the payment of
benefits to such Participant under this Plan, the computation of benefits under
this Plan, or any of the terms and conditions of this Plan, such Grievance shall
be resolved by arbitration in accordance with this Section 13.
          (a) Arbitration shall be the sole and exclusive remedy to redress any
Grievance.
          (b) The arbitration decision shall be final and binding, and a
judgment on the arbitration award may be entered in any court of competent
jurisdiction and enforcement may be had according to its terms.
          (c) The arbitration shall be conducted by the American Arbitration
Association in accordance with the Federal Arbitration Act and the Employee
Benefit Plan

19



--------------------------------------------------------------------------------



 



Claims Arbitration Rules of the American Arbitration Association and reasonable
expenses of the arbitrators and the American Arbitration Association shall be
borne by the Company.
          (d) The place of the arbitration shall be the offices of the American
Arbitration Association in the Detroit, Michigan Metropolitan area.
          (e) The arbitrator(s) shall not have the jurisdiction or authority to
change any of the provisions of this Plan by alteration of, addition to, or
subtraction from the terms thereof. The arbitrator(s)’ sole authority shall be
to apply any terms and conditions of this Plan. Since arbitration is the
exclusive remedy with respect to any Grievance, no Participant eligible to
receive benefits provided under this Plan has the right to resort to any federal
court, state court, local court, or administrative agency concerning breaches of
any terms and provisions hereunder, and the decision of the arbitrator(s) shall
be a complete defense to any suit, action, or proceeding instituted in any
federal court, state court, local court, or administrative agency by such
employee or the Company with respect to any Grievance which is arbitrable as
herein set forth.
          (f) The arbitration provisions shall, with respect to any Grievance,
survive the termination of this Plan.
SECTION 14.
CHANGE IN CONTROL PROVISIONS
     14.01. General. In the event of a Change in Control, as defined in
Section 14.07, then, notwithstanding any other provision of the Plan, the
provisions of this Section 14 shall be applicable and shall supersede any
conflicting provisions of the Plan, including any change in control language in
the MSBP, SDRIP or KEDC.
     14.02. Immediate Vesting. In the case of a Change in Control, each
Participant’s Account shall immediately be 100% vested.
     14.03. Transfer to Rabbi Trust. The Company shall establish a trust (the
“Rabbi Trust”) that is intended to be an unfunded arrangement and not affect the
status of the Plan as an unfunded arrangement for purposes of Title I of ERISA.
The terms of the Rabbi Trust shall provide that, within seven (7) days of a
Change in Control, assets shall be transferred to the Rabbi Trust in (a) an
amount equal to each Participant’s Account balance as of the date of the Change
in Control, plus (b) an amount deemed necessary to pay estimated Rabbi Trust
administrative expenses for the following five (5) years, as determined by the
Company’s Accountants or the Company’s Actuaries. Assets transferred in
accordance with the preceding sentence shall either be (i) in the form of shares
of the Deemed Investments and/or DTE Stock equal to the number of shares of each
such Deemed Investment and DTE Stock in which the Participant’s Account is
deemed to be invested for bookkeeping purposes on the date of the Change in
Control or (ii) in the form of in cash, in which case an additional cash
transfer shall be made, prior to the initial investment of cash by the trustee
of the Rabbi Trustee in DTE Stock or any Deemed Investment, in an amount
sufficient to permit the trustee of the Rabbi Trust to invest in the number of
shares of each Deemed Investment and DTE Stock in which the Participant’s

20



--------------------------------------------------------------------------------



 



Account was deemed to be invested for bookkeeping purposes on the date of the
Change in Control (as adjusted for any subsequent share splits, consolidations,
etc.). The Company and/or an Affiliated Company shall make all transfers of
assets required by the Rabbi Trust in a timely manner and shall otherwise abide
by the terms of the Rabbi Trust.
     14.04. Lump Sum Payments. In connection with a Change in Control or
consummation of a transaction constituting a Change in Control, the Chairman of
DTE Energy Company shall have the absolute discretion to direct that a lump sum
payment be made to a Participant up to the total value of such Participant’s
Pre-2005 Benefit if such payment will reduce the amount of any potential excise
tax imposed by
Code section 4999.
     14.05. Joint and Several Liability. Upon and at all times after a Change in
Control, the liability under the Plan of the Company and each Affiliated
Employer that has adopted the Plan shall be joint and several so that the
Company and each such Affiliated Employer shall each be liable for all
obligations under the Plan to each employee covered by the Plan, regardless of
the corporation by which such employee is employed.
     14.06. Dispute Procedures. In the event that, upon or at any time
subsequent to a Change in Control, a disputed claim for benefits under the Plan
is brought by a Participant or beneficiary, the following additional procedures
shall be applicable:
          (a) Any amount that is not in dispute shall be paid to the Participant
or beneficiary at the time or times provided herein.
          (b) The Company shall advance to such claimant from time to time such
amounts as shall be required to reimburse the claimant for reasonable legal
fees, costs and expenses incurred by such claimant in seeking a judicial
resolution of his or her claim, including reasonable fees, costs and expenses
relating to arbitration.
     14.07. Definition of Change in Control. A “Change in Control” means the
occurrence of any one of the following events:
          (a) individuals who, on December 31, 2001, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
December 31, 2001, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) with respect to directors or as a result
of any other actual or threatened solicitation of proxies [or consents] by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
          (b) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange

21



--------------------------------------------------------------------------------



 



Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (b) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c)), or (E) a transaction (other than one described in (c) below) in
which Company Voting Securities are acquired from the Company, if a majority of
the Incumbent Directors approve a resolution providing expressly that the
acquisition pursuant to this clause (E) does not constitute a Change in Control
under this paragraph (b);
          (c) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries (a “Business Combination”) or sale or other disposition of
all or substantially all of the Company’s assets to an entity that is not an
affiliate of the Company (a “Sale”), unless immediately following such Business
Combination or Sale: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
          (d) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the

22



--------------------------------------------------------------------------------



 



Company which reduces the number of Company Voting Securities outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur.
     14.08. Additional Benefits. Effective October 30, 2007, the Account balance
of any Participant who has entered into a Change in Control Severance Agreement
and whose employment is terminated under circumstances entitling the Participant
to Severance Benefits under Section 3(a) of the Change in Control Severance
Agreement will be credited with additional Compensation Credits for the
Participant’s Benefit Continuation Period as provided in Section 3(a)(4)(B) of
the Change in Control Severance Agreement, based on the Participant’s Base
Salary determined under Section 3(a)(1)(A) of the Change in Control Severance
Agreement and the Participant’s Annual Cash Bonus determined under
Section 3(a)(1)(B) of the Change in Control Severance Agreement.
IN WITNESS WHEREOF, DTE Energy Company has caused this amended and restated Plan
to be executed as of this 5th day of November 2008.

            DTE Energy Company
      By:   /s/ Larry E. Steward              Larry E. Steward             Vice
President, Human Resources     

23



--------------------------------------------------------------------------------



 



Appendix A

     
 
  Management
 
   
 
  Supplemental
 
   
 
     Benefit
 
   
 
       Plan

 



--------------------------------------------------------------------------------



 



SIXTH RESTATEMENT OF
THE DETROIT EDISON COMPANY
MANAGEMENT SUPPLEMENTAL BENEFIT PLAN
     The Detroit Edison Company Management Supplemental Benefit Plan (the
“Plan”), established by The Detroit Edison Company (the “Company”) effective
July 24, 1989, as amended and restated effective January 22, 1990, June 26,
1995, January 1, 1996, October 28, 1996, and October 27, 1997 is hereby amended
and restated as of December 2, 1998, by this Sixth Restatement.
Purpose
     The Plan is designed to supplement pension benefits for eligible management
employees. The Plan has the objective of making the Company’s retirement program
more competitive within the electric utility industry and general industry,
which will facilitate the attraction and retention of management employees.
Definition
     Average Final Compensation. Equals one-fifth of pay during the 260 weeks of
Company service that results in the highest average, calculated without regard
to any limitation imposed by Section 401(a)(17) of the Internal Revenue Code. In
additional to normal pay, lump sum payments in lieu of April base pay increases
and Shareholder Value Improvement Plan awards with no restriction on the year
paid will be included when calculating the 260 weeks of benefit service which
result in the highest average.
     Awarded Service. Years of service that may be imputed to an otherwise
eligible Plan participant by the Organization and Compensation Committee
(“Committee”) of the Board of Directors, having taken into account the value to
the Company of such participant’s prior experience.
     Company. The Detroit Edison Company and any Controlled Group Member which
has adopted the Plan with the approval of the Chairman of the Board of Directors
and the Chairman of the board of directors of the Controlled Group Member. As a
condition to participating in the Plan, such Controlled Group Member shall
authorize the Chairman of the Board of Directors to act for it in all matters
arising under the Plan and shall agree to comply with such other terms and
conditions as may be imposed by the Chairman of the Board of Directors. Where
the context requires in respect of the liability for the payment of any benefit
to an eligible participant or beneficiary thereof, the term “Company” shall mean
The Detroit Edison Company or such other Controlled Group Member employing or
who employed such employee. Unless otherwise defined herein, all defined terms
shall have the same meaning as provided under the Retirement Plan. All corporate
officers and other administrative personnel referred to herein refer to officers
and administrative personnel of The Detroit Edison Company.
     Company Service. All years of service with the Company calculated to the
nearest month.
     Executive Post-Employment Income Arrangement. Individual arrangements that
were entered into with certain executives upon initial employment with the
Company, specifically excluding, however, any Change-in-Control Severance
Arrangement entered into with DTE Energy Company and any offer of employment
letter agreement as they may be amended from time to time. The arrangements may
provide for additional benefits upon retirement.
     Key Employe Deferred Compensation Plan. The Key Employe Deferred
Compensation Plan initiated in 1964 which provides a supplemental pension
benefit to certain management employees. The Key Employe Deferred Compensation
Plan is sponsored by Detroit Edison for eligible employees.
     Certain Management or Highly-Compensated Employees. An employee of a
Company, other than The Detroit Edison Company, who is specifically designated
by written order of the Committee as a member of

1



--------------------------------------------------------------------------------



 



management eligible to participate in the Plan, and who is a member of a select
group of management or highly-compensated employees of the Company within the
meaning of ERISA Section 201(2). An employee’s designation as a Certain
Management or Highly Compensated Employee shall terminate, however, on the date
the Committee by written order terminates such employee’s designation for
participation in the Plan.
     Normal Pay. The employee’s salary from the Company for a standard
forty-hour work week calculated, without regard to any limitation imposed by
Section 401(a)(17) of the Internal Revenue Code including amounts deferred by
the employee under the Company’s qualified and non-qualified savings plans. It
does not include any bonuses, special pay, or premium for overtime work.
     Retirement Plan. The Employes’ Retirement Plan of The Detroit Edison
Company (“Detroit Edison”). The Retirement Plan is a defined benefit pension
plan sponsored by Detroit Edison for eligible employees.
     Retirement Allowance Factor. The multiplier used in the basic formula of
the Retirement Plan.
Eligibility
     Eligibility to participate in this Plan is determined no later than the
latest to occur of:

  (1)   90 days from the date hereof; or     (2)   90 days subsequent to an
otherwise eligible participant’s 55th birthday; or     (3)   In the case of an
otherwise eligible participant who does not have at least 10 years of Company
service at age 55, 90 days subsequent to the otherwise eligible participant’s
having 10 years of Company service.

   Participation in the Plan is limited to those management employees who

  (1)(A)   Were members of Management Council (pursuant to OR3, Management
Groups) November 20, 1998; such employees being named on Exhibit D, or

  (B)   Are designated by the Chairman as key managerial employees eligible to
participate in the Plan; or     (C)   With respect to management employees of a
Company other than The Detroit Edison Company, are Certain Management or Highly
Compensated Employees, and

  (2)   Are not personally eligible to receive a benefit from the Key Employe
Deferred Compensation (KEDC) Plan although a court of competent jurisdiction may
have recognized spousal rights; and     (3)   Do not have an effective Executive
Post-Employment Income Arrangement; and     (4)   At the time of termination
from the Company (or death while actively employed), are at least 55 years of
age and have at least 10 years of Company service.

     Employees who are eligible to receive a benefit from KEDC or who have
entered into Post-Employment Income Arrangements with the Company may elect to
participate in this Plan in accordance with the first paragraph of this section
by filing an election to waive any rights to a benefit from KEDC and/or any
rights under a Post-Employment Income Arrangement with the Vice President-Human
Resources, who will provide an election form upon request, or, in the case of
KEDC, will in certain circumstances be deemed to have made such elections as
provided in KEDC.

2



--------------------------------------------------------------------------------



 



Target Percentage of Average Final Compensation
     Payments from the Plan are based upon the calculated target percentage of
average final compensation. The target percentage of average final compensation
is determined by years of Company service and awarded service, if any, and by
the management group in which the participant is a member at the time of
termination from the Company (or death while actively employed by the Company)
as specified in Exhibit A.
     Participants awarded service under the Plan must certify any retirement
income expected or being received from a previous employer. Payments from the
Plan to participants with awarded service will be reduced by the
non-contributory portion of any retirement income expected or being received
from a previous employer.
     Payments from the Plan will be reduced by any KEDC spousal payments
required by a court of competent jurisdiction. Payments from the Plan may also
be affected by the employee’s age at termination (see Early Retirement) and the
payment option selected by the employee (see Payment Options).
     Payments from the Plan are not payable until the participant terminates
employment with the Company and all Controlled Group Members (by death or
otherwise), and references in the following provisions of the Plan to
“terminating employment” or “employment termination” or similar provisions shall
mean termination of employment with the Company and all Controlled Group
Members.
Early Retirement
     The Plan provides for an unreduced target percentage for those terminating
employment at age 60 or older. A reduced or adjusted target percentage is
provided for those terminating employment (including death) who are at least age
55 but prior to age 60. The early retirement adjustment schedule is as follows:

                  Age At           Early Retirement Termination          
Adjustment Percentage
55
            60 %
56
            68 %
57
            76 %
58
            84 %
59
            92 %
         60 or older
            100 %

     Age at termination is calculated to the nearest whole month and the early
retirement adjustment percentage is determined accordingly.
Pavment Options
     Pre-2005 Benefit. At the time of employment termination, an eligible
employee must elect one of the following payment options for the eligible
employee’s Pre-2005 Benefit: (a) Guaranteed Term Plus Life,
(b) Actuarial-Adjusted Life with a 100% Joint and Survivor Benefit and
(c) Actuarial-Adjusted Life with a 50% Joint and Survivor Benefit. In the event
that an employee dies during active employment, and at the time of death was
eligible for a benefit as provided herein, the payment option is deemed to be
Guaranteed Term Plus Life.
     Post-2004 Benefit.
     (a) Initial Election. An eligible employee who first becomes eligible for
MSBP benefits may elect any of the following payment options for the eligible
employee’s Post-2004 Benefit by submitting a distribution election to the
Committee (or its designated representative) within 30 days of the date the
employee first becomes eligible to participate:

3



--------------------------------------------------------------------------------



 



  (1)   Guaranteed Term Plus Life;     (2)   Actuarial-Adjusted Life with a 100%
Joint and Survivor Benefit; and     (3)   Actuarial-Adjusted Life with 50% Joint
and Survivor Benefit.

     An eligible employee who does not timely make an initial election will
receive his or her MSBP benefits in the form of the Guaranteed Term Plus Life.
     (b) Subsequent Election.
          (1) Before January 1, 2009, an eligible employee may change the
distribution option previously selected for the eligible employee’s Post-2004
Benefit (or the default option if the eligible employee did not make an initial
election) by filing a written election with the Committee (or its designated
representative) before January 1, 2009 that satisfies both of the following:
               (A) The election does not defer to a date after December 31, 2008
any distribution of the Post-2004 Benefit otherwise required to be made before
January 1, 2009; and
               (B) The election does not accelerate to a date before January 1,
2009 any distribution of the Post-2004 Benefit otherwise required to be made
after December 31, 2008.
          (2) After December 31, 2008, an eligible employee may elect to change
the distribution option previously selected for the eligible employee’s
Post-2004 Benefit (or the default option if the eligible employee did not make
an initial election) by filing a written election with the Committee (or its
designated representative) that satisfies both of the following:
               (A) The election is filed with the Committee at least 12 months
before the earliest date on which the distribution of the Post-2004 Benefit
would begin under the then-current distribution election; and
               (B) The election designates that distribution of the Post-2004
Benefit will begin at least 5 years after the earliest date on which
distribution of the Post-2004 Benefit would begin under the then-current
distribution election.
Guaranteed Term Plus Life
     If the employee elects the Guaranteed Term Plus Life payment option, the
employee, at the time of employment termination, must also elect a survivor
benefit of either monthly payments or an adjusted lump sum payment. In the event
that such an election is not made by the employee, or in the event that the
employee dies during active employment and at the time of death was eligible for
a Plan benefit as provided herein, the survivor benefit is assumed to be the
adjusted lump sum payment.
     The Guaranteed Term Plus Life payment option provides for a minimum of
15 years of payments to the employee or, if the employee lives beyond the
15-year period, the payments continue to be made to the employee for the life of
the employee.
     If the employee elects the monthly payment survivor benefit and dies prior
to the end of the 15-year period, payments will continue to be made to the
employee’s beneficiary or estate for the balance of the 15-year period. At the
end of this 15-year period, all payments cease and liability of the Company
under the Plan is terminated.
     If the employee elects the lump sum payment survivor benefit and dies Prior
to the end of the 15-year period, an adjusted lump sum payment is made to the
employee’s designated beneficiary or estate. The adjusted lump sum payment is
determined by a standard annuity calculation where the adjusted lump sum is the
present worth of the remaining monthly benefits in the 15-year period. The
methodology and other relevant factors for

4



--------------------------------------------------------------------------------



 



determining the amount of the adjusted lump sum payment are provided in
Exhibit B. Upon payment of the lump sum payment, all payments cease and
liability of the Company under the Plan is terminated.
Actuarial-Adjusted Life With a 100% Joint And Survivor Benefit
     This option provides for the actuarial equivalent to the benefit payment
under the Guaranteed Term Plus Life option. Upon the death of the employee and
the designated beneficiary, all payments cease and the liability of the Company
under the Plan is terminated. The actuarial equivalent benefit is provided for
the life of the employee and upon the death of the employee, 100% of the benefit
is provided to the employee’s designated beneficiary for the duration of the
beneficiary’s life. If the employee’s designated beneficiary should die prior to
the employee, payments continue from the life of the employee and upon the death
of the employee all payments cease and liability of the Company under the Plan
is terminated. If the employee and designated beneficiary are the same age, the
actuarial equivalent benefit equals 97.94% of the Guaranteed Term Plus Life
benefit.
     If the beneficiary is younger than the employee, this percentage is reduced
by 1.2% for each 12 full months of difference in age. If the beneficiary is
older than the employee, this percentage is increased 1.2% for each 12 full
months in difference in age up to a maximum of 100%.
Actuarial-Adjusted Life With A 50% Joint And Survivor Benefit
     This option provides for the actuarial equivalent to the benefit payable
under the Guaranteed Tenn Plus Life option. Upon the death of the employee and
the designated beneficiary, all payments cease and the liability of the Company
under the Plan is terminated. The actuarial equivalent benefit is provided for
the life of the employee and upon the death of the employee, 50% of the benefit
is provided to the employee’s designated beneficiary for the duration of the
beneficiary’s life. If the employee’s designated beneficiary should die prior to
the employee, payments continue for the life of the employee and upon the death
of the employee all payments cease and liability of the Company under the Plan
is terminated. If the employee and designated beneficiary are the same age, the
actuarial equivalent benefit equals 107.72% of the Guaranteed Term Plus Life
benefit. If the beneficiary is younger than the employee, this percentage is
reduced by 1% for each 12 full months of difference in age. If the beneficiary
is older than the employee, there is no adjustment to the percentage. If the
employee does not designate a beneficiary, the actuarial equivalent benefit
equals 107.72% of the Guaranteed Term Plus Life benefit, and upon the death of
the employee all payments cease and the liability of the Company under the Plan
is terminated.
Payment Calculation
Monthly payments from the Plan are determined as follows:
Step 1. Determine Gross Target Amount
The gross target amount results from multiplying the target percentage by
Average Final Compensation as defined in this Plan (see Exhibit A to determine
the target percentage).
Step 2. Determine Retirement Plan Benefit
The Retirement Plan benefit results from multiplying the retirement allowance
factor by average final compensation as defined under the Retirement Plan,
calculated for purposes hereof, without regard to any limitations imposed by
Section 401 (a)(17) or Section 415 of the Internal Revenue Code, by Company
service and, if applicable, by the early retirement adjustment percentage
required under the Retirement Plan.
Step 3. Determine Base Annual Target Benefit Amount

5



--------------------------------------------------------------------------------



 



The base annual target benefit amount results from subtracting the Retirement
Plan benefit that would be payable at retirement (without regard to whether the
employee elects to defer receipt of the benefit) from the gross target amount.
Step 4. Determine Adjusted Annual Target Benefit Amount
The adjusted annual target benefit amount results from multiplying the base
annual target benefit amount by the early retirement adjustment percentage (see
page 3 to determine the early retirement adjustment percentage).
Step 5. Determine Monthly Target Benefit Amount Under The Guaranteed Term Plus
Life Payment Option
The monthly target benefit amount under the Guaranteed Term Plus Life payment
option is determined by dividing the adjusted annual target benefit amount by
12.
Step 6. Actuarial-Adjusted Payment Option
If an actuarial-adjusted payment option is selected, the actuarial adjustment is
applied to the monthly target benefit amount under the Guaranteed Term Plus Life
payment option.
Step 7. Adjustment to Payment Option
If an employee is not immediately eligible for a benefit under the Retirement
Plan, the gross target amount will not be adjusted in Step 3 above. In those
cases,the payment option determined in Step 6 above will be adjusted by the
actuarial adjusted Retirement Plan benefit when it is paid to the employee.
The payment determined in Step 6 above for employees with awarded service will
be reduced by the non-contributory portion of any retirement income from a
previous employer when it is paid to the employee.
Exhibit C displays examples of the Plan payment calculation procedure.
     In the event an employee receives an assessment of income taxes from the
Internal Revenue Service which treats any amount under this Plan as includible
in such employee’s gross income prior to payment of such amount to such
employee, the Company shall pay an amount equal to such income taxes to such
employee within 30 days after receipt of written notice from such employee about
such assessment. The base annual target benefit amount (Step 3) shall be reduced
by an amount equal to such income taxes and Steps 4, 5 and 6 shall be reduced
accordingly.
     Each payment under this Plan shall be reduced by any federal, state or
local taxes which The Detroit Edison Company determines should be withheld from
such payment.
Schedule of Payments
     Plan payments, if any, are made to the employee or to the designated
beneficiary on a monthly basis.
     (a) Pre-2005 Benefit. The schedule will follow the provisions for payment
under the Retirement Plan. The accompanying examples show the effect of
Retirement Plan benefits at different times.
     (b) Post-2004 Benefit.
          (1) If the eligible employee terminates employment because of death,
the survivor benefit of the adjusted lump sum payment under the Guaranteed Term
Plus Life form of benefit will be paid to the eligible employee’s beneficiary
within 90 days after the eligible employee’s death.

6



--------------------------------------------------------------------------------



 



          (2) If the eligible employee terminates employment for any reason
other than death and the eligible employee is not a “specified employee” for
purposes of Code section 409A at the time the eligible employee’s employment
terminates, the first monthly payment of an eligible employee’s Post-2004
Benefit shall be made on the earliest of:
               (A) the first day of the month beginning after the eligible
employee’s employment terminates, if the eligible employee did not make any
subsequent election after December 31, 2008 to change the form of distribution;
               (B) the first day of the month beginning after the latest date to
which distribution was deferred by a subsequent election by the eligible
employee after December 31, 2008 to change the form of distribution; and
               (C) the 90th day after the date of the eligible employee’s death.
          (3) If the eligible employee terminates employment for any reason
other than death and the eligible employee is a “specified employee” for
purposes of Code section 409A at the time the eligible employee’s employment
terminates, the first monthly payment of an eligible employee’s Post-2004
Benefit shall be made on the earlier of:
               (A) the later of:
                    (i) the first day of the month beginning six months after
the date the eligible employee’s employment terminated; and
                    (ii) the first day of the month beginning after the latest
date to which distribution was deferred by a subsequent election by the eligible
employee after December 31, 2008 to change the form of distribution; and
               (B) the 90th day after the date of the eligible employee’s death.
     Subsequent monthly installments of the Post-2004 Benefit shall be made as
of the first day of each following month.
     The first distribution to an eligible employee subject to the 6-month delay
described in (b)(3)(A)(i) above will include all payments that would have been
paid to the eligible employee if the 6-month delay did not apply.
     The monthly benefit payable to an eligible employee under (b)(2)(B) or
(b)(3)(A)(ii) above will be actuarially adjusted to reflect the delay in
commencement of monthly benefit payments. The mortality table and interest rate
applicable under the DTE Traditional Plan portion of the DTE Energy Company
Retirement Plan at the time of the eligible employee’s termination of service
will be used to actuarially adjust the monthly benefit.
     The monthly benefit payable to an eligible employee’s beneficiary under
(b)(2)(C) or (b)(3)(B) above will be actuarially adjusted to reflect the delay
in commencement of monthly benefit payments. The mortality table and interest
rate applicable under the DTE Traditional Plan portion of the DTE Energy Company
Retirement Plan at the time of the eligible employee’s termination of service
will be used to actuarially adjust the monthly benefit.
Beneficiary Designation
     Each eligible participant may name any beneficiary to whom payments under
the Plan are to be paid in case of the employee’s death. Each designation will
revoke all prior designations by the employee and shall be on a form prescribed
by The Detroit Edison Company and will be effective only when filed by the
employee with the Treasurer. In the absence of any such designation, payments
due shall be paid to the employee’s estate.

7



--------------------------------------------------------------------------------



 



Taxation
     The Company makes no representation as to the tax consequences of
individual payment options. Plan participants are urged to consult tax advisors
of their choice for information and advice.
Non-Secured Promise; Amendments
     Eligible participants have the status of general unsecured creditors of the
Company. This Plan constitutes a promise by the Company to make benefit payments
in the future. The Company intends that this Plan be unfunded for tax purposes
and for purposes of Title I of ERISA. The Company intends that this Plan be
maintained primarily for a select group of management or highly compensated
employees.
     Payments as they become due under the Plan to or in respect of a Company’s
former employees shall be paid by such Company from its general assets;
provided, however, that no provision of the Plan shall preclude a Company from
segregating assets which are intended to be a source for payment of benefits
under the Plan.
     The Detroit Edison Company reserves the right to amend, modify, or
discontinue this Plan at any time; provided, however, that no such amendment,
modification, or termination shall adversely affect the rights of participants
or beneficiaries who are receiving or are immediately eligible to receive
benefits from this Plan at the time of such amendment, modification, or
termination, without such person’s prior written consent.
     Any Controlled Group Member which has adopted the Plan may as to itself
withdraw from the Plan at any time by action of the Chairman of its board of
directors. In the event of dissolution, merger, consolidation or reorganization
of a Company, the Plan shall terminate as to such Company unless the Plan is
continued by a successor thereto (subject to the consent of the Chairman of the
Board of Directors).
     Notwithstanding the foregoing provisions of this section, no amendment,
modification, termination or withdrawal may be made after the occurrence of a
Change in Control, as defined in Addendum 1, that shall adversely affect the
rights of any person who is receiving or upon termination would thereupon be
entitled to receive benefits under the Plan, without such person’s prior written
consent.
Administration, Arbitration
     The Vice President-Human Resources is responsible for the administration of
the Plan. The Vice President-Human Resources has the authority to interpret the
provisions of the Plan and prescribe any regulations relating to its
administration. The decisions of the Vice President-Human Resources with respect
thereto made prior to the occurrence of a Change in Control shall be conclusive.
The Vice President-Human Resources shall review the Plan from time to time and
as part of such review is hereby directed and authorized to amend such Plan to
the extent necessary for ease of administration and/or to comply with applicable
federal and state laws.
     The Treasurer of the Company shall be responsible for the administration of
benefits under the Plan.
     Notwithstanding any provision in this Plan to the contrary, in the event of
any dispute, claim or controversy (hereinafter referred to as a “Grievance”)
between an employee who is eligible to receive benefits under this Plan and the
Company with respect to the“payment of benefits to such employee under this
Plan, the computation of benefits under this Plan, or any of the terms or
conditions of this Plan, such Grievance shall be resolved by arbitration.
Arbitration shall be the sole exclusive remedy to redress any Grievance. The
arbitration decision shall be final and binding, and a judgment on the
arbitration award may be entered in any court of competent jurisdiction and
enforcement may be had according to its terms. The arbitration shall be
conducted by American Arbitration Association in accordance with the Federal
Arbitration Act and the Employee Benefit Plan Claims Arbitration Rules of the
American Arbitration Association and expenses of the arbitrator(s) and the
American Arbitration Association shall be borne by the Company. Neither the
Company nor such employee shall be entitled to attorneys’ fees, expert witness
fees, or other expenses expended in the course of such arbitration or the
enforcement of any award rendered thereunder. The place of the arbitration shall
be the offices of the American Arbitration Association in the Detroit
Metropolitan area, Michigan. The arbitrator(s) shall not have the jurisdiction

8



--------------------------------------------------------------------------------



 



or authority to change any of the provisions of this Plan by alteration of,
addition to, or subtraction from the terms thereof. The arbitrator(s)’ sole
authority shall be to apply any terms and conditions of this Plan. Since
arbitration is the exclusive remedy with respect to any Grievance, no employee
eligible to receive benefits under this Plan has the right to resort to’any
federal court, state court, local court, or administrative agency concerning
breaches of any terms and provisions hereunder, and the decision of the
arbitrator(s) shall be a complete defense to any suit, action, or proceeding
instituted in any federal court, state court, local court, or administrative
agency by such employee or the Company with respect to any Grievance which is
arbitrable as herein set forth. The arbitration provisions shall, with respect
to any Grievance, survive the termination of this Plan.
Non-Alienability and Non-Transferabilitv
     The right of a participant, participant’s spouse or beneficiary to payment
of any benefit hereunder shall not be alienated, assigned, transferred, pledged
or encumbered and shall not be subject to execution, attachment or similar
process. No account shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, whether voluntary or involuntary, including but not limited to
any liability which is for alimony or other payments for the support of a spouse
or former spouse, or for any other relative of any employee. Any attempted
assignment, pledge, levy or similar process shall be null and void and without
effect.
Change-in-Control Benefit For Certain Persons
     Notwithstanding the foregoing provisions of the Plan, a participant or
other employee of a Company who has entered into a Change-in-Control Severance
Agreement with DTE Energy Company (“Change-in-Control Severance Agreement”)
shall receive a benefit as provided in Addendum I to the Plan upon termination
of employment in certain circumstances following a Change in Control, as defined
in Addendum 1. In addition, any participant or beneficiary receiving a benefit
under the Plan at the time of the occurrence of a Change in Control, as defined
in Addendum 1, shall receive payment as provided in Addendum I. If a benefit is
payable to a participant or other employee or any beneficiary pursuant to
Addendum 1, neither the participant or such employee, or any beneficiary
thereof, shall be entitled to any payments or further payments, as the case may
be, under the foregoing provisions of the Plan.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
TARGET PERCENTAGE

                      Target Percentage         Management   of Average Final  
Service     Group   Compensation   Index
1.
  Chairman of the Board
  60%   25
 
  President
       
 
  Executive Vice President
       
 
  Participants who are Certain Management
       
 
  or Highly Compensated Employees designated
       
 
  as being in Group 1 by the Committee
       
 
           
2.
  Senior Vice President
  60%   30
 
  Vice President
       
 
  Participants who are Certain Management
       
 
  or Highly Compensated Employees designated
       
 
  as being in Group 2 by the Committee
       
 
           
3.
  Detroit Edison employees/participants
  55%   35
 
  other than those included
       
 
  in Groups 1 and 2 above and
       
 
  Participants who are Certain Management
       
 
  or Highly Compensated Employees, other
       
 
  than those included in Groups 1 and 2 above,
       
 
  designated by the Committee as eligible to
       
 
  participate in the Plan        

     If the sum of Company service and awarded service is greater than the
corresponding service index, the target percentage is increased by 0.5% for each
year of service above the index. If the sum of Company service and awarded
service is less than the corresponding service index, the target percentage is
reduced by 1% for each year of service below the index for employees in Groups I
and 2 and by 1.5% for each year of service below the index for employees in
Group 3.
     Company service is calculated to the nearest whole month. Awarded service
is determined by the sole discretion of the Committee. The target percentage is
adjusted accordingly if the service index results in fractional years.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
Table for Determining the Adjusted Lump Sum Payment Under the Guaranteed Term
Plus Life Payment Option (Per $1,000 of Adjusted Annual Target Benefit Amount)

                                                          Remaining
Years Of
Guaranteed
Term
Payment                             Interest Rate   6%   7%   8%   9%   10%  
11%   12%      
15
  $ 9,875     $ 9,271     $ 8,720     $ 8,216     $ 7,755     $ 7,332     $
6,943  
14
    9,456       8,909       8,406       7,945       7,520       7,128      
6,767  
13
    9,012       8,520       8,067       7,648       7,260       6,901      
6,569  
12
    8,540       8,103       7,699       7,323       6,973       6,648      
6,345  
11
    8,038       7,656       7,300       6,967       6,656       6,365      
6,093  
10
    7,506       7,177       6,868       6,578       6,306       6,050      
5,808  
9
    6,941       6,663       6,401       6,153       5,919       5,698      
5,488  
8
    6,341       6,112       5,895       5,688       5,492       5,305      
5,127  
7
    5,704       5,521       5,347       5,179       5,020       4,867      
4,721  
6
    5,028       4,888       4,753       4,623       4,498       4,378      
4,263  
5
    4,310       4,208       4,110       4,014       3,922       3,833      
3,746  
4
    3,548       3,480       3,413       3,349       3,286       3,224      
3,164  
3
    2,739       2,699       2,659       2,621       2,583       2,545      
2,509  
2
    1,880       1,861       1,843       1,824       1,806       1,788      
1,770  
1
    968       963       958       953       948       943       938  
0
    0       0       0       0       0       0       0  

NOTES:

  (1)   Interest rate is determined by the current prime interest rate of the
NBD Bank less 2%.     (2)   Apply linear interpolation for partial years
remaining in guaranteed term period and adjustments for fractional interest
rates.     (3)   Exhibit B shows the information to perform a standard annuity
due calculation. It is the present worth of a stream of monthly payments of
$1,000/12 per month made at the end of the month and continuing for the number
of months remaining.

The formula is:
     Adjusted Lump Sum = Pmt x (I -(I + i) -’)/i
    Where i is the NBD Bank Prime rate less 2% divided by 12 and n is the number
of months remaining. Pmt is $1,000/12 or $83.33.
EXHIBIT C

2



--------------------------------------------------------------------------------



 



Example I
Assumptions:

         
Date of Termination:
  January 31, 1998  
Age at Termination:
  65 Years, 0 Months  
Position:
  Vice President  
MSBP Average Final Compensation:
  $216,000  
Retirement Plan Average Final Compensation:
  $180,000  
Company Service:
  25 Years, 0 Months  
Retirement Allowance Factor:
  .014  
Payment Option:
  Guaranteed Term Plus Life  
 
  (Survivor benefit - monthly payment)

         
(Given the above, the target percentage is 55%)
   
Step 1:
  55% x $216,000 = $118,800  
Step 2:
  .014 x $180,000 x 25 = $63,000  
Step 3:
  $118,800 - $63,000 = $55,800  
Step 4:
  $55,800 x 100% = $55,800  
Step 5:
  $55,800/12 = $4,650

Monthly payments of $4,650 will be made for 15 years, or for the life of the
employee if greater than 15 years.
Example 1A
Assumptions listed for Example I apply with the exception of the following:

         
Payment Option:
  Guaranteed Term Plus Life  
 
  (Survivor benefit - lump sum payment)  
 
     
NBD Bank
  9%  
 
     
Prime Interest Rate:
     
Date of Employee’s Death:
  January 31, 2003

Monthly payments of $4,650 are made for the life of the employee (see Example
1). Upon the death of the employee (January 31, 2003), a lump sum payment of
$400,476.60 is made to the beneficiary (see Exhibit B).

3



--------------------------------------------------------------------------------



 



EXHIBIT C (continued)
Example 2
Assumptions:

         
Date of Termination:
  January 31, 1998  
Age at Termination:
  58 Years, 6 Months  
Position:
  Vice President  
MSBP Average Final Compensation:
  $216,000  
Retirement Plan-Average Final Compensation:
  $180,000  
Company Service:
  25 Years, 6 Months  
Retirement Allowance Factor:
  .014  
Payment Option:
  Guaranteed Term Plus Life  
 
  (Survivor benefit-monthly payments)

         
(Given the above, the target percentage is 55.5%)
   
Step 1:
  .555 x $216,000 = $119,880  
Step 2:
  .014 x $180,000 x 25.5 x .91 = $58,477  
Step 3:
  $119,880 - $58,477 = $61,403  
Step 4:
  $61,403 x .88 = $54,035  
Step 5:
  $54,035/12 = $4,503

Monthly payments of $4,503 will be made for 15 years, or for the life of the
employee if greater than 15 years.
Example 2A.
Assumptions listed for Example 2 apply with the exception of the following:

         
Payment Option:
  Actuarial-Adjusted Life with a 100% Joint and Survivor Benefit  
 
     
Employee/Beneficiary
  Beneficiary is two years younger than the employee  
Age Difference:
       
Step I — Step 5:
  Same as Example 2. The monthly benefit under the Guaranteed Term Plus Life
option is $4,503    
Step 6:
  $4,503 x.9554 = $4,302

Monthly payments of $4,302 are made for the life of the employee. Upon the death
of the employee, monthly payments of $4,302 are made for the life of the
designated beneficiary. Upon the death of the designated beneficiary, all
payments cease.

4



--------------------------------------------------------------------------------



 



EXHIBIT C (continued)
Example 2B
Assumptions listed for Example 2A apply with the exception of the following:

         
Payment Option:
  Actuarial-Adjusted Life with a 50% Joint and Survivor Benefit  
 
     
Step 1 — Step 5:
  Same as Example 2. The monthly benefit under the Guaranteed  
 
     
Step 6:
  Term Plus Life option is $4,503
$4,503 x 1.0572 = $4,760

Monthly payments of $4,760 are made for the life of the employee. Upon the death
of the employee, monthly payments of $2,380($4,760 x 50%) are made for the life
of the designated beneficiary. Upon the death of the designated beneficiary, all
payments cease.
Example 3
Assumptions:

         
Date of Termination:
  January 31, 1998  
Age at Termination:
  60 Years, 0 Months  
Position:
  Vice President  
MSBP Average Final Compensation:
  $216,000  
Retirement Plan Average Final Compensation:
  $180,000  
Company Service:
  14 Years, 0 Months  
Awarded Service:
  10 Years, 0 Months  
Retirement Allowance Factor:
  .014  
Employee/Beneficiary Age Difference:
  Beneficiary is two years younger than the employee  
Payment Option:
  Actuarial-Adjusted Life with a 100% Joint and Survivor Benefit  
Monthly Pension from Previous Employer
at age 65:
  $2,000

4



--------------------------------------------------------------------------------



 



EXHIBIT C (continued)

         
(Given the above, the target percentage is 54%)
   
Step 1:
  54% x $216,000 = $116,640    
Step 2:
  $0 (Employee is ineligible for an immediate benefit under the Retirement Plan)
   
Step 3:
  $116,640 - $0 = $116,640    
Step 4:
  $116,640 x 100% = $116,640    
Step 5:
  $116,640/12 = $9,720    
Step 6:
  $9,720 x .9554 = $9,286

Monthly payments of $9,286 will be made until a benefit is payable (age 65 in
Example 3) under the Retirement Plan and from the previous employer. At that
time the benefit payable under the MSBP will be offset by an amount equivalent
to the benefit paid under the Retirement Plan (Step 7 — Option H assumed) and
the benefit paid by the previous employer.

         
 
  Step 7:   Monthly Retirement Plan Benefit:
 
      .014 x $180,000 x 14 x.88 = $31,046/12 $2,587
 
            Reductions to MSBP Benefit:     Retirement Plan $9,286 - $2,587 =
$6,699
    Previous Employer $6,699 - $2,000 = $4,699

Monthly payments of $4,699 are made for the life of the employee. Upon the death
of the employee, monthly payments of $4,699 are made for the life of the
designated beneficiary. Upon the death of the designated beneficiary, all
payments cease.

6



--------------------------------------------------------------------------------



 



EXHIBIT D

         
 
  Active:      
 
  Gerard M Anderson   Leslie L Loomans
 
  Joseph P Arresto   Barry Markowitz
 
  Susan M Beale   Ronnie A May
 
  Donald J Brett   David E Meador
 
  Daniel G Brudzynski   S. Snick Meyers
 
  Robert J Buckler   Sandra J Miller
 
  Michael E Champley   Steven M Nagy
 
  Frederic E Champnella H   Christopher C Nern
 
  Paul A Childs   William T O’Connor Jr
 
  James F Connelly   Evan J O’Neil
 
  Anthony F Earley Jr   David L Peterson
 
  Katherine E Fellows   A R Pierce Jr
 
  Paul Fessler   Peter J Pintar
 
  Larry G Garberding   Michael C Porter
 
  Lonnie E Gillum   Jean M Redfield
 
  Douglas R Gipson   Thomas M Roberts
 
  Paul R Gurizzian   William R Roller
 
  Lynne E Halpin   J J Roosen
 
  T M Holton   Albert J Tack
 
  Robert J Horn   S M Taylor
 
  Thomas A Hughes   Richard C Viinikainen
 
  Melinda A Jones   Morley A Wassermarm
 
  Ronald L Klinect   Joseph L Welch
 
  Gary E Lapplander   John M Wisniewski
 
  Robert S Lenart   Alan J Yonkman
 
  John E Lobbia    
 
       
 
  Retired:      
 
  Norman Barthlow   Willard Holland
 
  Leon Cohan   Walter McCarthy
 
  Malcolm Dade   Robert McKeon
 
  Ronald Gresens   James O’Hara
 
  Ernest Grove   Richard Thomas
 
      Saul Waldman

7



--------------------------------------------------------------------------------



 



SIXTH RESTATEMENT OF
THE DETROIT EDISON COMPANY
MANAGEMENT SUPPLEMENTAL BENEFIT PLAN
ADDENDUM I
CHANGE-IN-CONTROL BENEFITS
          A change in control (“Change in Control”) for purposes of the Plan and
this Addendum I shall have occurred if at any time on or after October 1, 1997
any of the following events shall occur:
(1) DTE Energy Company (“DTE”) is merged, consolidated or reorganizedinto or
with another corporation or other legal person, and as a result ofsuch merger,
consolidation or reorganization less than 55% of thecombined voting power of the
then-outstanding securities of suchcorporation or person immediately after such
transaction is held in theaggregate by the holders of the then-outstanding
securities entitled to votegenerally in the election of directors (the “Voting
Stock”) of DTE immediately prior to such transaction;
(2) DTE sells or otherwise transfers all or substantially all of its assets
toanother corporation or other legal person, and as a result of such sale
ortransfer, less 55% of the combined voting power of the then-outstandingVoting
Stock of such corporation or person immediately after such sale or transfer is
held in the aggregate (directly or through ownership of Voting Stock of DTE or a
Subsidiary (as hereinafter defined)) by the holders of Voting Stock of DTE
immediately prior to such sale or transfer;
(3) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), disclosing that any
person (as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act) has become the beneficial owner (as the term “beneficial
owner” is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities representing 20% or more of
the combined voting power of the then-outstanding Voting Stock of DTE;
(4) DTE files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of DTE will occur in the future pursuant to a then-existing
contract or transaction which when consummated would be a Change in Control
determined without regard to this paragraph 4;
(5) If, during any period of two consecutive years, individuals who at the
beginning ofany such period constitute the directors of DTE cease for any reason
to constituteat least a majority thereof; provided, however, that for purposes
of this paragraph(5) each director who is first elected, or first nominated for
election, by DTE’sstockholders, by a vote of at least two-thirds of the
directors of DTE (or a committee thereof) then still in office who were
directors of DTE at the beginning of any such period will be deemed to have been
a director of DTE at the beginning of such period; or
(6) The approval of the shareholders of DTE of a complete liquidation or
dissolution of DTE.
     Notwithstanding the foregoing provisions of paragraph (3) or (4) above,
unless otherwise determined in a specific case by majority vote of the Board of
Directors of DTE, a “Change in Control” shall not be deemed to have occurred for
purposes of paragraph (3) or (4) solely because (i) DTE, (ii) an entity in which
DTE directly or indirectly beneficially owns 50% or more of the outstanding
Voting Stock (a “Subsidiary”), or (iii) any DTE sponsored employee stock
ownership plan or any other employee benefit plan of DTE or any Subsidiary
either files or becomes obligated to file a report or a proxy statement under or
in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act
disclosing beneficial

8



--------------------------------------------------------------------------------



 



ownership by it of shares of Voting Stock, whether in excess of 20% or otherwise
or because DTE reports that a Change in Control of DTE has occurred or will
occur in the future by reason of such beneficial ownership.
     In the event a Change in Control (as determined without regard to paragraph
(4) above) occurs, any participant or former employee, or beneficiary thereof,
who as of the date of the occurrence of the Change in Control is receiving
benefits under the Plan shall be paid in cash in a lump sum an amount equal to
the actuarial equivalent present value of the remaining Pre-2005 Benefits,
determined as of the date of payment, that are payable to or in respect of such
person under the Plan (including survivor benefits, if applicable). Payment in a
cash lump sum of the actuarial equivalent present value of the remaining
Post-2004 Benefits will be made only if the event satisfies the definition of a
“change in control” for purposes of Code Section 409A.
     In the event a Change in Control occurs, any participant or employee of a
Company who has entered into a Change-in-Control Severance Agreement and whose
employment is terminated after the occurrence of the Change in Control in
circumstances entitling the individual to severance compensation under Section 4
(before October 31, 2007) or Section 3(a) (effective October 30, 2007) of the
Change-in-Control Severance Agreement shall be entitled to a cash lump sum
payment under the Plan if (i) the participant or employee is at least age 47 and
7 months (after the application of the additional age credit as provided in
paragraph (2) below) and (ii) the participant or employee otherwise meets the
requirements for participation in the Plan set forth under “Eligibility” (except
that the participant or employee need not be at least acre 55 and have at least
10 years of Company service and for purposes of clause (1) under the second
paragraph under “Eligibility” the participant oremployee need only have been a
member of Management Council or, if applicable, be a Certain Management or
Highly Compensated Employee immediately prior to the occurrence of the Change in
Control or at any time thereafter). The amount of such payment shall be equal to
the actuarial equivalent present value of the benefit, if any, that would
otherwise be payable to the participant or employee under the Plan under the
Guaranteed Term Plus Life payment option determined as otherwise provided in the
Plan but with the following modifications:
(1) Awarded service and the management group in which the participant or
employee is a member shall be determined immediately prior to the time of
termination, or the time of the occurrence of the Change in Control, if greater.
(2) The Plan benefit shall be determined by assuming the participant has two
additional years each of age and Company service for purposes of the Plan, as
provided in Section 4(a)(ii) (before October 30, 2007) or Section 3(a)(4)(B)
(effective October 30, 2007) of the Change in-Control Severance Agreement.
(3) If the participant or employee is not eligible for-immediate payment of a
benefit under the Retirement Plan, the Plan benefit to which the participant or
employee is entitled shall be determined without regard to Step 2 under “Payment
Calculation”, but instead the lump sum payable under this Addendum I shall be
reduced by the actuarial equivalent of the Retirement Plan benefit as provided
in paragraph (6) below.
(4) If the participant or employee is under age 55 (after the application of
paragraph (2) above), the applicable early retirement adjustment percentage
shall be determined as follows:

      Age At   Early Retirement Termination   Adjustment Percentage 55   60% 54
  52% 53   44% 52   36% 51   28% 50   20% 49   12% 48   4%

9



--------------------------------------------------------------------------------



 



      Age At   Early Retirement Termination   Adjustment Percentage 47.5   0%

(5) If the participant or employee has received awarded service under the Plan,
the lump sum payable shall be reduced by the actuarialequivalent of the
non-contributory portion of the retirement income expected or being received
from the participant’s or employee’s previous employer.
(6) If a participant or employee is not eligible for immediate payment of a
benefit under the Retirement Plan, the lump sum payable shall be reduced by the
actuarial equivalent of the benefit to which the employee is entitled at age 65
under the Retirement Plan as determined without regard to any limitation imposed
by Section 401(a)(17) or Section 415 of the Internal Revenue Code.
     Upon the foregoing payment, no further benefits shall be payable under the
Planto such participant or employee or beneficiary thereof. Payments of Pre-2005
Benefits under this Addendum I shall be made within 30 days after the date on
which the Change in Control occurs or, if later, the date the participant or
employee terminates employment. Payments of Post-2004 Benefits under this
Addendum I shall be made within 30 days after:
     (a) the later of the date the Change in Control occurs or the participant
or employee terminates employment, if the Change in Control event satisfies the
definition of a “change in control” for purposes of Code Section 409A; or
     (b) the date the participant or employee terminates employment, if the
Change in Control event does not satisfy the definition of a “change in control”
for purposes of Code Section 409A.
     For purposes of this Addendum 1, the interest/discount rate and mortality
table used to determine actuarial equivalence shall be as follows:
(1) Interest/discount Rate — an annual rate equal to the Fed’s Fund Rate (as of
the first business day of the calendar month in which the Change in Control or
termination, if later, occurs) plus 1%, but in no event shall the
interest/discount rate exceed 8% or be less than 5%.
(2) Mortality Table — the unisex version of the mortality table used for funding
purposes of the most recent actuarial valuation for the Plan issued prior to the
date of the Change in Control as defined in the DTE Change-in Control Severance
Agreements.

10



--------------------------------------------------------------------------------



 



Appendix B
Frozen MSBP Participants
As of January 1, 2001

                  Name     ID     Awarded Service
Joseph Arresto
    46359       0  
Nazoor Baig
    45932       0  
David Broome
    47897       0  
Daniel G. Brudzynski
    54035       0  
Michael Carlen
    47431       0  
Paul Childs
    36749       0  
Donald Cobb
    53568       14  
James Connelly
    34157       0  
Vincent Dow
    47262       0  
Paul Fessler
    44362       0  
James Gessner
    40559       0  
Lonnie Gillium
    34222       0  
Edward Hansen
    33748       0  
Robert Horn
    46028       0  
John Howell, Jr.
    42191       0  
Thomas A. Hughes
    46765       0  
George Jackson, Jr.
    44416       0  
Melinda Jones
    44527       0  
Naif A. Khouri
    54788       0  
Paul Knutson
    41820       0  
Leslie Krystowiak
    46735       0  
Gary Lapplander
    44281       0  
Barry Markowitz
    52955       12  
Nancy Moody
    51767       0  
Peter Oleksiak
    54420       0  
Steve Nagy
    54520       5  
Evan O’Neil
    100301       15  
Robert A. Pierce
    44945       0  
Peter Pintar
    54132       0  
Edward Rahill
    54781       0  
Jean Redfield
    52786       0  
Thomas Roberts
    37542       0  
Randall Rutkofske
    46546       0  
Robert Sable
    55779       0  
Albert Tack
    33141       0  
Joseph Welch
    42410       0  
William Wilson
    33905       0  
John Wisniewski
    37375       0  
Alan Yonkman
    43178       0  

11



--------------------------------------------------------------------------------



 



Appendix C
Grandfathered MSBP Participants
As of January 1, 2001

                                      Awarded   Group I or II Name   ID  
Service   Service Date
Gerard M. Anderson
    52716       0       04/30/93  
Susan M. Beale
    49507       0       03/27/95  
Robert J. Buckler
    43514       0       12/30/90  
Michael E. Champley
    42462       0       12/29/92  
Anthony F. Earley, Jr.
    52729       15       04/01/93  
Larry Garberding
    52139       25       07/30/90  
Douglas R. Gipson
    51609       14       07/01/92  
Ronnie A. May
    49933       0       08/03/98  
David E. Meador
    53751       10       02/28/97  
S. Snick Meyers
    54007       15       01/01/97  
Sandra Miller
    37358       0       03/30/98  
William T. O’Connor, Jr.
    53210       15       05/15/00  
Eric Peterson
    55794       0       09/05/00  
Michael C. Porter
    54108       10       09/15/97  
William R. Roller
    35563       0       04/29/96  
S. Martin Taylor
    51805       19       06/30/90  
Theodore Vogel
    55426       0       03/31/00  

12



--------------------------------------------------------------------------------



 



Appendix D
Grandfathered SDRIP Participants
H. Lee Dow III
Paul Geick
Joyce Hayes-Giles
Steven Kurmas
Sharon O’Neil
Fred Shell

13



--------------------------------------------------------------------------------



 



Appendix E
Grandfathered SDRIP Participants
100% Vested as of June 1, 2002
Stephen E. Ewing
Harold Gardner

14